Citation Nr: 1738351	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of fractured left hand, to include thumb pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.



FINDING OF FACT

The Veteran's residuals of fractured left hand manifests in at worse painful motion with functional impairment, limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a fractured left hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5228 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.

The Veteran's thumb disability is currently rated under DC 5228.  Pursuant to DC 5228, a noncompensable disability rating is warranted for limitation of motion of the thumb with a gap of less than 1 inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a, DC 5228.  A 10 percent disability rating is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  A maximum schedular 20 percent disability rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.

Note (4) under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates the following regarding evaluation of ankylosis of the thumb: If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the condition should be evaluated as amputation at metacarpophalangeal joint or through proximal phalanx.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 4.  If both the carpometacarpal and interphalangeal joints are ankylosed, the condition should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  Id.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as unfavorable ankylosis.  Id.  Finally, if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as favorable ankylosis.  Id.  

Where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to a 10 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011); VAOPGCPREC 9-98.

Analysis 

The Veteran asserts that his left thumb disability is more disabling than reflected in the current 10 percent rating.  See August 2013 Notice of Disagreement.

A March 2013 treatment note indicates that the Veteran reported increased pain in his left hand and denied new injury.  X-ray results showed no acute fracture, dislocation, lytic, blastic or bony destructive lesion.  There was a remote fracture deformity if the left first metacarpal.  Moderate radiocarpal, first carpometacarpal, second and third metacarpophalangeal joint and distal interphalangeal joint space narrowing and spurring were noted.  There were no abnormal soft tissue calcification seen, and bone mineralization was normal.  The impression was left first metacarpal fracture with degenerative changes to the hand.  

The Veteran was afforded a VA examination in July 2013.  The Veteran reported pain at the base of the thumb and thumb pain when lifting anything heavy.  The examiner noted limitation of motion or evidence of painful motion of the thumb.  There was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion attempting to touch the palm with the fingertips.  There was no additional limitation of motion of the fingers with repetitive-use testing but did show additional limitation of motion in the thumb.  The Veteran experienced pain on palpation of the left hand.  He had full (5/5) muscle strength with hand grip.  

The examination was negative for ankylosis of the thumb or fingers.  The examination was also negative for scars. The examiner noted that the Veteran's left hand condition did not impact his ability to work as he retired from the United States Postal Service and currently still hunts, fishes, and is totally independent.  

A November 2013 private treatment note showed 3 views of the left hand demonstrated old fracture deformity along the first metacarpal proximally.  There was no acute fracture or bony destruction.  There were mild interphalangeal joint degenerative changes seen in the hand most notable at the second distal IP joint.  There was also mild basal joint of thumb arthrosis.  Radiocarpal arthrosis was moderate.  A January 2014 VA treatment note indicated that the Veteran's left thumb was shorter than the right.  

The Veteran was afforded an additional VA examination in January 2016.  The Veteran reported flare-ups of his left hand symptoms.  During flare-ups his thumb hurts and he is unable to lift things or buckle his pants.  He reported that the base of the thumb hurts.  Range of motion testing showed normal left hand motion.  There was no gap between the pad of the thumb and fingers.  There was also no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  On range of motion testing, the Veteran experienced pain with opposition with the thumb.  However, the pain did not result functional loss.  There was objective evidence of localized tenderness or pain on palpation of the joint.  With repetitive use testing the examiner concluded that pain, weakness, fatigability does significantly limit the functional ability over time.  The Veteran showed full (5/5) muscle strength in his left hand grip.  The examination was negative for muscle atrophy and ankylosis.  

Based on a review of the relevant evidence of record as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to a rating in excess of 10 percent for residuals of a left hand fracture.  In order to warrant an increased 20 percent disability rating under DC 5228, the Veteran's symptoms would need to result in, or approximate, limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  Here, the evidence consistently shows that there is no gap between the thumb pad and fingers with the thumb attempting to oppose the fingers.  

In addition, the Board has also considered whether an increased disability rating is warranted for residuals of a left hand fracture under an alternate diagnostic code, including DC 5224, under which a 20 percent disability rating is warranted for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, DC 5224.  However, the record is negative for ankylosis of the left.  Moreover, the record reflects that the Veteran's disability is primarily a result of restricted motion of the thumbs and pain, and the record does not indicate that the Veteran had compensable limitation of motion in any of his other fingers or other dysfunction to warrant application of alternate diagnostic codes.  Schafrath, 1 Vet. App. 589.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of fractured left hand is denied.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


